DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 and 3–7 are allowed. The following is Examiner’s statement of reasons for allowance:
Claim 1 was previously rejected under 35 U.S.C. § 103 as being unpatentable over Bonyadi1 in view of Shibata2 and Yokota.3 However, the Specification4 suggests that the presently claimed invention provided unexpected results, inter alia: (1) improved mechanical strength, (2) a greater elongation at break, and (3) greater breaking strength. (Spec. p. 9; p. 11, last full. paragraph.)
According to MPEP § 716.02(a)(II), 
Evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness. “Evidence that a compound is unexpectedly superior in one of a spectrum of common properties … can be enough to rebut a prima facie case of obviousness.” No set number of examples of superiority is required. In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987) (Evidence showing that the claimed herbicidal compound was more effective than the closest prior art compound in controlling quackgrass and yellow nutsedge weeds in corn and soybean crops was sufficient to overcome the rejection under 35 U.S.C. 103, even though the specification indicated the claimed compound was an average performer on crops other than corn and soybean.). See also Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (unexpected superior therapeutic activity of claimed compound against anaerobic bacteria was sufficient to rebut prima facie obviousness even though there was no evidence that the compound was effective against all bacteria).
The Specification suggests that the claimed range of polydispervisity (3 to 7) was critical to obtaining these unexpected results. (Spec. p. 12, first full paragraph.) The Specification further suggests that the claimed range of maximum separating pore diameter (0.3 to 0.7 µm), the claimed range of porosity, and the claimed pore size were all critical to obtaining the unexpected results. (Id. paragraph bridging pp. 12–13 (discussing the effect of the maximum separating pore diameter, porosity, and pore size); see also p. 9 (“It is simultaneously important that the size of the pores in the supporting layer remains in the stated range.”).) In addition, each of the references cited supra appear to be silent with regards to the unexpected results disclosed in the Specification. As such, the evidence provided in the Specification appears to be sufficient to overcome the prima facie case of obviousness made over the above references. Likewise, references (or rationale) to modify the above combination of references so as to yield these unexpected properties could not be found within the prior art. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEIDI KELLEY can be reached at 571-270-1831. The fax phone number -8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        



/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Sina Bonyadi & Tai-Shung Chung, Highly porous and macrovoid-free PVDF hollow fiber membranes for membrane distillation by a solvent-dope solution co-extrusion approach, 331 J. Membrane Sci. 66, 66–74 (2009)
        2 WO 2012/043613 A1, published April 5, 2012 (“Shibata”). Note, Examiner is using US 2013/0255498 A1 as an English translation of Shibata.
        3 US 2009/0110900 A1, published April 30, 2009 (“Yokota”).
        4 Specification filed November 23, 2015 (“Spec.”).